Citation Nr: 0618635	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1960. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a low back disability. 

The veteran testified before the Board sitting at the RO in 
March 2003.

In May 2004, the Board granted a petition to reopen a July 
1962 final decision of the RO and remanded the claim for 
further development.  It is now before the Board for 
adjudication. 

 
FINDING OF FACT

The veteran's discogenic degenerative disease of the lower 
spine is not related to service or any aspect thereof. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met. 38 U.S.C.A. § 1131 (West  2002); 38 C.F.R. 
§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and May 2004; 
a rating decision in February 2002; and a statement of the 
case in November 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran stated that he has experienced low back pain 
since he was discharged from service.  He had a herniated 
lumbar disc and underwent a laminectomy in 1971.   He 
contends that his back condition was caused by an injury 
incurred while he was unloading a missile in Germany in 
January 1959. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303. 
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 
13 Vet. App. 1, 8 (1999).

In March 2003, the veteran testified that he strained his 
back while unloading a missile from a truck in January 1959.  
He stated that he did not immediately seek medical attention 
until he noticed a urethral discharge several days later.  He 
stated that he was given medication and returned to duty.  

Service medical records showed no treatment for any injury or 
back pain in January 1959.  The records do show 
hospitalization and treatment for a severely sprained ankle 
in June 1959.  The medical history recorded at that time did 
not show any previous back injury.  The record did note a 
pre-service automobile accident in which the veteran suffered 
a fractured skull and was semi-conscious for several days.  
There is no evidence of any other previous hospitalization or 
limitation of duty. 

In February 1960, the veteran sought treatment for back and 
testicle pain.  The examiner noted that symptoms of urethral 
discharge had started two weeks earlier and that the veteran 
had been doing heavy lifting.  There was no account of an 
unloading accident.  The veteran was diagnosed with mild back 
strain and later found to have a small spermatocele.  The 
veteran's discharge physical examination had no notation for 
residuals of a back injury or chronic back pain and indicated 
that an examination of the spine was normal. 

In a May 1962 affidavit, a private physician stated that the 
veteran had a marked spinal muscle spasm and that it was the 
third episode since discharge from service.  He concluded 
that since the veteran had no history of back pain prior to 
service, there must have been a service-connected injury.  He 
recorded the veteran's report of a January 1959 unloading 
accident and that the veteran was told he had disc problems, 
was prescribed a back board, and was taken off all strenuous 
duty thereafter.  In March 2003, the veteran testified that 
his private physician had placed him in the hospital several 
times but that records from that time have been destroyed.  
In a VA examination in June 1962, the veteran restated his 
history of a back injury in service but did not mention post-
service episodes or hospitalization.  The examiner found 
limitation of motion of the spine, but an X-ray was normal.  
In July 1962, the RO denied the veteran's claim for service 
connection for a back disability because the evidence failed 
to show that he had sustained an injury in service.  The 
veteran did not appeal. 

In July 2001, the veteran petitioned to reopen his claim and 
submitted new evidence of back treatment from 1966 to 1971 
from five private physicians.  In February 1966, the veteran 
was hospitalized for two weeks for severe left lumbar pain, 
spasm and tenderness, as well as prostatitis.  He was treated 
with muscle relaxers, antibiotics, and physiotherapy.  No 
other pathology was noted and he was released when the pain 
gradually diminished.  In August 1969, a primary care 
physician referred the veteran to a specialist to investigate 
recurring low back pain.  In an August 1969 letter, a 
neurosurgeon diagnosed "a recurrent lumbrosacral disc 
problem" and recommended further testing.  In October 1970, 
the veteran was again hospitalized for evaluation of low back 
pain and diagnosed with sciatic radiculitis.  A concurrent 
myelogram was normal.  The veteran improved rapidly and was 
asymptomatic at the time of discharge.  Another myelogram was 
performed in January 1971 that suggested an extradural defect 
at the L4-L5 interspace.  Two days later, the veteran 
underwent a laminectomy and large fragments of disc material 
were removed.  In February 2002, the RO reopened the claim 
but denied service connection because none of the physicians 
offered an opinion on the cause of the veteran's condition or 
any relationship to events in service.  

Following the May 2003 hearing, the Board remanded the claim 
in May 2004 to obtain additional records of in service 
military hospitalization in Germany, Social Security 
Administration (SSA) records associated with a disability 
claim, additional private treatment records, and a VA 
examination.  

The military service was unable to retrieve any additional 
hospitalization records.  However, the Board notes that the 
existing records do show that the veteran received routine 
treatment at his local unit clinic and at the U.S. Army 
Hospital in Heidelberg, Germany for a broken ankle in June 
1959 and for his complaint of urethral discharge and back 
pain in February 1960.  

In August 2001, the Social Security Administration (SSA) 
granted compensation for disabilities other than his back 
condition.  The administrative and medical records from the 
SSA adjudication were associated with his claims file.  
Although the records noted a history of lumbar disc disease 
and continued complaints of back pain, there were no 
additional records of examination or treatment and no 
opinions on the cause of the back condition. 

Additional private medical records were obtained from two 
medical centers, a chiropractic clinic, two pharmacies, and 
six physicians that documented treatment for back pain from 
September 1978 to November 2004.  The records showed that the 
veteran experienced recurrent back pain and that he continued 
to use prescribed medications. There were no additional 
surgical procedures.  None of the physicians stated an 
opinion on the cause of the condition. 

In October 2003, a VA physician reviewed the entire claims 
file.  After examination and review of a concurrent X-ray, 
the physician diagnosed discogenic degenerative disease of 
the lumbar spine.  He concluded that the veteran had a muscle 
strain injury in service but that it was unlikely that the 
injury caused a ruptured disc that the veteran would have had 
to tolerate for many years until his laminectomy.  That 
physician conducted a second review of additional material in 
March 2006 and repeated his opinion that he thought it was 
unlikely that the muscle strain injury in 1959was the injury 
that resulted in a ruptured disc, requiring surgery in 1971.

The record also contains identical statements from five 
laypersons who have known the veteran since a time before his 
military service.  They stated that the veteran was 
physically active prior to service and suffered back and leg 
pain ever since he was discharged.  They all concluded that 
the condition was a result of a back injury in service.  

The Board concludes that the veteran currently has discogenic 
degenerative disease of the lumbar spine.  However, the Board 
also concludes that the veteran's long-standing back 
condition is not related to an injury or any other aspect of 
service.  
  
The Board acknowledges the statements by the veteran and his 
friends regarding the reporting and observation of the 
veteran's symptoms.  However, laypersons are generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Two physicians provided opinions on the origins of the 
veteran's condition.  The veteran's private physician in June 
1962 stated that a service injury must have caused the 
recurrent episodes of back muscle spasms.  However, he did 
not review the service medical records and based his 
conclusion on the absence of any other possible cause.  He 
also did not observe or comment on any herniated disc or 
degenerative disc disease.  

The VA physician in October 2003 reviewed all the service and 
post-service records and concluded that the injury was not 
likely the cause of the veteran's herniated disc.  The 
service medical records did not describe a specific traumatic 
injury.  Rather, the diagnosis was a mild sprain with a 
reference to the veteran's general performance of heavy 
lifting.  He was prescribed medication and returned to duty.  
There was no record of in-patient hospitalization, 
restriction of duty, or follow-up treatment.  There was no 
record of a physician's prediction of future disc problems 
and no indication of a chronic back condition on his 
discharge physical examination.  Although the veteran 
experienced several muscle strains in the first two years 
after service, there is no evidence to show they were caused 
by an event in service or that they were related to a 
herniated disc and degenerative disc disease.   

In sum, the weight of the credible evidence demonstrates that 
the veteran's current disc disease and residuals of a 
laminectomy were first manifested several years after service 
and are not related to his active service or any incident 
therein.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for a low back disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


